MEMORANDUM **
Lorine L. Hayes appeals pro se from the district court’s summary judgment for the United States Postal Service (“USPS”), her former employer, in her disability discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review *677de novo, Coons v. Sec’y of United States Dep’t of Treasury, 383 F.3d 879, 884 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment for USPS because Hayes did not raise a genuine dispute that USPS failed to engage in an interactive process, in good faith, to identify a reasonable accommodation that would have permitted Hayes to retain her employment. See Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1116 (9th Cir.2000) (en banc), vacated on other grounds, U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 122 S.Ct. 1516, 152 L.Ed.2d 589 (2002) (holding that “summary judgment is available ... where there is no genuine dispute that the employer has engaged in the interactive process in good faith.”).
We do not consider Hayes’s contentions concerning her eligibility for any other form of accommodation as a federal employee, because Hayes did not raise those arguments in the district court. See Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir.2004) (“In general, we do not consider an issue raised for the first time on appeal.”)
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.